EXHIBIT 10.1
 
AMENDMENT TO CREDIT AGREEMENT
 
LSI INDUSTRIES INC., an Ohio corporation (the “Borrower”), the financial
institutions listed on the signature pages hereto (the “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION, as administrative agent and syndication agent (in such
capacity the “Administrative Agent” or “Agent”), hereby agree as follows as of
March 31, 2010:
 
  1.
Recitals.

 
  1.1
On March 30, 2001, the Agent, the Borrower and the Lenders entered into a Credit
Agreement (as previously amended, the “Credit Agreement”).  Capitalized terms
used herein and not otherwise defined herein will have the meanings given such
terms in the Credit Agreement.

 
  1.2
The Borrower, the Agent and the Lenders desire to amend the Credit Agreement
pursuant to this Amendment to Credit Agreement (the “Amendment”).

 
  2.
Amendments.

 
  2.1
Section 1.1 of the Credit Agreement is amended to change the definitions of
Applicable Unused Fee and Applicable Euro-Rate Margin to provide as follows:

 
Applicable Unused Fee: A fee per annum with respect to the Three Year Facility
at the number of basis points based upon the Borrower’s Leverage Ratio as at the
end of the most recently completed Fiscal Quarter, all as set forth below.

 
Leverage Ratio
 
Applicable Unused Fee
Borrower’s Leverage Ratio is less than 1.00:1.00
 
25 basis points
     
Borrower’s Leverage Ratio is equal to or greater than 1.00:1.00 but less than or
equal to 1.50:1.00
 
25 basis points
     
Borrower’s Leverage Ratio is greater than 1.50:1.00
 
25 basis points

 
Applicable Euro-Rate Margin: The number of basis points based upon the
Borrower’s Leverage Ratio as at the end of the most recently completed Fiscal
Quarter, all as set forth below.
 
 
 
 

--------------------------------------------------------------------------------

 
 


Leverage Ratio
 
Applicable Euro-
Rate Margin for
Loans under the
Revolving Credit Commitment
 
Applicable Euro-
Rate Margin for Swingline Loans
Borrower’s Leverage Ratio is less than 1.00:1.00
 
225 basis points
 
237.5 basis points
         
Borrower’s Leverage Ratio is equal to or greater than 1.00:1.00 but less than or
equal to 1.50:1.00
 
240 basis points
 
250 basis points
         
Borrower’s Leverage Ratio is greater than 1.50:100
 
265 basis points
 
285 basis points


 
  2.2
Section 1.1 of the Credit Agreement is amended to change the definition of
Interest Rate Option to provide as follows:

 
Interest Rate Option: The Euro-Rate Option or the Base Rate Option.
 
  2.3
Section 1.1 of the Credit Agreement is amended to change the definition of
Revolving Credit Termination Date to provide as follows:

 
Revolving Credit Termination Date: March 31, 2013 as to the Three Year Notes and
the Swingline Note.
 
  2.4
Section 2.1a of the Credit Agreement is hereby deleted and replaced with the
following:

 
 
2.1a
Loans.  The Lenders hereby severally establish, upon the terms and conditions
hereinafter set forth and relying upon the representations and warranties herein
set forth, a revolving credit facility in favor of the Borrower in the maximum
aggregate amount of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) (the
“Revolving Credit Commitment”) consisting of the Three Year Commitment.  The
Borrower shall have the right to borrow, repay and reborrow from the Lenders
from the date hereof until the Revolving Credit Termination Date pursuant to
draws upon the Revolving Credit Commitment the principal amount of which shall
not exceed $30,000,000 in the aggregate at any one time outstanding and which
shall not exceed the Three Year Commitment.

 
The Borrower, the Agent and the Lenders acknowledge and agree that, effective as
of March 17, 2010, the 364 Day Commitment was terminated and shall no longer be
available to the Borrower.  To the extent not previously paid, any amounts
(whether principal or interest) outstanding under the 364 Day Notes as of March
31, 2010 will be due and payable in full on March 31, 2010.
 

 
 

--------------------------------------------------------------------------------

 

 
  2.5
Section 2.1b of the Credit Agreement is hereby deleted and replaced with the
following:

 
 
2.1b
Commitment of Each Lender.  Each Lender agrees, for itself only, and subject to
the terms and conditions of this Agreement, to make Loans to the Borrower from
time to time not to exceed an aggregate principal amount at any one time
outstanding equal to the amount of its respective Commitment Percentage of the
Revolving Credit Commitment.

 
  2.6
Section 2.2a of the Credit Agreement is hereby deleted and replaced with the
following:

 
 
2.2a
Interest Rates.  During the term hereof the Borrower, in accordance with the
provisions of this Section 2.2, shall have the option of electing from time to
time one or more of the Interest Rate Options to be applied by the
Administrative Agent to outstanding Loans, as follows: (i) interest under the
Base Rate Option shall accrue at a rate per annum equal to the Base Rate and
(ii) interest under the Euro-Rate Option shall accrue at a rate per annum equal
to the sum of (A) the Euro-Rate plus (B) the Applicable Euro-Rate Margin (for
Loans under the Revolving Credit Commitment or for Swingline Loans, as
applicable).

 
  2.7
Notwithstanding anything to the contrary contained in the Credit Agreement or
any other Loan Document, the only interest rate options available to the
Borrower will be the Euro-Rate Optionthe Base Rate Option.  The Federal Funds
Rate Option will not be available to the Borrower.

 
  3.
Representations, Warranties and Covenants.  To induce the Lenders and the Agent
to enter into this Amendment, the Borrower represents, warrants and covenants as
follows:

 
  3.1
The representations and warranties of the Borrower contained in the Credit
Agreement are deemed to have been made again on and as of the date of execution
of this Amendment.

 
  3.2
No Default or Event of Default exists on the date hereof.

 
  3.3
The person executing this Amendment and the loan documents to be executed in
connection herewith on behalf of the Borrower is a duly elected and acting
officer of the Borrower and is duly authorized by the Board of Directors of the
Borrower to execute and deliver such documents on behalf of the Borrower.

 
  4.
Claims; Release of Claims.  The Borrower represents and warrants to the Lenders
and the Agent that the Borrower does not have any claims, counterclaims,
setoffs, actions or causes of action, damages or liabilities of any kind or
nature whatsoever whether at law or in equity, in contract or in tort, whether
now accrued or hereafter maturing (collectively, “Claims”) against the Agent,
any Lender, their respective direct or indirect parent corporations or any
direct or indirect affiliates of such parent corporations, or any of the
foregoing’s respective directors, officers, employees, agents, attorneys and
legal representatives, or the heirs, administrators, successors or assigns of
any of them (collectively, “Lender Parties”) that directly or indirectly arise
out of, are based upon, or are in any manner connected with, any Prior Related
Event.  As an inducement to the

 

 
 

--------------------------------------------------------------------------------

 

Lenders and the Agent to enter into this Amendment, the Borrower on behalf of
itself and its successors and assigns hereby knowingly and voluntarily releases
and discharges all Lender Parties from any and all Claims, whether known or
unknown, that directly or indirectly arise out of, are based upon, or are in any
manner connected with, any Prior Related Event.  As used herein, the term “Prior
Related Event” means any transaction, event, circumstance, action, failure to
act, or occurrence of any sort or type which occurred, existed, was taken, was
permitted or begun at any time prior to the date hereof or occurred, existed,
was taken, was permitted or begun in accordance with, pursuant to, or by virtue
of, any of the terms of the Credit Agreement or any Loan Document or which was
related to or connected in any manner, directly or indirectly, to the credit
facilities described in the Credit Agreement.
 
  5.
Conditions.  The Agent’s and each Lender’s consent to this Amendment are subject
to the fulfillment of the following conditions:

 
  5.1
The Borrower shall have executed and delivered to the Agent an original of this
Amendment.

 
  5.2
The representations and warranties in Section 3 above shall be true.

 
  6.
General.

 
  6.1
The Borrower shall pay all expenses and reasonable attorneys’ fees incurred by
the Agent or any Lender in connection with the preparation, execution and
delivery of this Amendment and the related documents.  Such fees may be deducted
by Lender from any accounts maintained by the Borrower with the Agent or any
Lender.

 
  6.2
Except as expressly modified herein, the Credit Agreement, as amended, is and
remains in full force and effect.

 
  6.3
Nothing contained herein will be construed as waiving any Default or Event of
Default under the Credit Agreement or will affect or impair any right, power or
remedy of any Lender or Agent under or with respect to the Credit Agreement or
any other Loan Document.

 
  6.4
This Amendment will be binding upon and inure to the benefit of the Borrower,
the Agent, each Lender and their respective successors and assigns.

 
  6.5
All representations, warranties and covenants made by the Borrower herein will
survive the execution and delivery of this Amendment.

 
  6.6
This Amendment may be executed in one or more counterparts, each of which will
be deemed an original and all of which together will constitute one and the same
instrument.

 
  6.7
This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio, without regard to conflict of laws principles.

 
 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to Credit Agreement as of the date first set forth above.
 

 
BORROWER:
LSI INDUSTRIES INC.
 
         
 
By:
/s/ Ronald S. Stowell       Name:  Ronald S. Stowell       Title:   Vice
President, Chief Financial Officer and Treasurer          

 

 
AGENT:
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent and Syndication Agent

         
 
By:
/s/ Gregory S. Buchanan       Name:  Gregory S. Buchanan        Title:   Senior
Vice President          

 

 
LENDERS:
PNC BANK, NATIONAL ASSOCIATION,
in its capacity as a Lender
 
         
 
By:
/s/ Gregory S. Buchanan       Name:  Gregory S. Buchanan       Title:  Senior
Vice President          

 

 
FIFTH THIRD BANK, in its capacity as a Lender
 
         
 
By:
/s/ Christopher R. Ramos       Name:  Christopher R. Ramos       Title:   Vice
President          
